September 5, Advantage Funds, Inc. - Dreyfus Opportunistic Midcap Value Fund - Dreyfus Opportunistic Small Cap Fund - Dreyfus Strategic Value Fund - Dreyfus Structured Midcap Fund - Dreyfus Technology Growth Fund - Dreyfus Global Real Return Fund - Dreyfus Global Dynamic Bond Fund - Dreyfus Total Emerging Markets Fund - Dynamic Total Return Fund Dreyfus Index Funds, Inc. - Dreyfus International Stock Index Fund - Dreyfus S&P 500 Index Fund - Dreyfus SmallCap Stock Index Fund Dreyfus Midcap Index Fund, Inc. Dreyfus Manager Funds II - Dreyfus Balanced Opportunity Fund Dreyfus Research Growth Fund, Inc. Dreyfus International Funds, Inc. - Dreyfus Emerging Markets Fund Dreyfus Growth and Income Fund, Inc. Dreyfus New Jersey Municipal Bond Fund, Inc. Dreyfus U.S.
